Citation Nr: 0612175	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased initial rating for 
hypertension, currently rated as 10 percent disabling. 
 
3.  Entitlement to an increased initial rating for Bell's 
Palsy, right, currently rated as 10 percent disabling. 
 
4.  Entitlement to a compensable rating for intrauterine 
fibroids. 
 
5.  Entitlement to service connection for bilateral hearing 
loss. 
 
6.  Entitlement to service connection for renal stenosis. 
 
7.  Entitlement to service connection for ear infections. 
 
8.  Entitlement to service connection for upper respiratory 
infections. 
 
9.  Entitlement to service connection for a right ovarian 
cyst. 
 
10.  Entitlement to service connection for a vaginal 
infection. 
 
11.  Entitlement to service connection for allergic rhinitis. 
 
12.  Entitlement to service connection for a bunion of the 
right foot. 
 
13.  Entitlement to service connection for tinnitus. 
 
14.  Entitlement to service connection for hives. 
 
15.  Entitlement to service connection for fibrocystic breast 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 through May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Montgomery, Alabama, RO is now managing the 
veteran's case, because she currently resides in Alabama.

The issues of entitlement to an increased initial rating for 
a left knee disability, entitlement to an increased initial 
rating for hypertension, entitlement to an increased initial 
rating for Bell's Palsy, and entitlement to a compensable 
rating for intrauterine fibroids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of bilateral hearing loss, renal stenosis, ear 
infection, upper respiratory infection, right ovarian cyst, 
allergic rhinitis, bunion of the right foot, tinnitus, hives, 
or fibrocystic breast disease.   
 
2.  There is no competent medical evidence showing a causal 
connection between the veteran's current atrophic vaginitis 
and her in-service vaginal infections.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).
 
2.  The criteria for service connection for renal stenosis 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).
 
3.  The criteria for service connection for ear infections 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).
 
4.  The criteria for service connection for upper respiratory 
infections are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).
 
5.  The criteria for service connection for a right ovarian 
cyst are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).
 
6.  The criteria for service connection for a vaginal 
infection are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).
 
7.  The criteria for service connection for allergic rhinitis 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).
 
8.  The criteria for service connection for a bunion of the 
right foot are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).
 
9.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).
 
10.  The criteria for service connection for hives are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).
 
11.  The criteria for service connection for fibrocystic 
breast disease are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, renal stenosis, ear infections, upper respiratory 
infections, a right ovarian cyst, vaginal infections, 
allergic rhinitis, bunion of the right foot, tinnitus, hives, 
and fibrocystic breast disease.  She contends that each of 
these disabilities was incurred in service.  

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110;  
38 C.F.R. § 3.303(a).

The veteran was scheduled for VA examinations in May 2005 to 
assess the current nature and etiology of her claimed 
disabilities.  She cancelled the examinations without any 
explanation, thus, under 38 C.F.R. § 3.655(b), her claims 
will be decided based on the evidence of record.

Bilateral Hearing Loss

The first element, medical evidence of current bilateral 
hearing loss, is not met.  The veteran's VA treatment records 
were reviewed and show no recent treatment for hearing loss.  
The most recent VA audio examination was in November 1997.  
The examiner reported that the veteran "presents with 
hearing within normal limits bilaterally."  The examiner saw 
no need for medical intervention at that time, and the record 
does not show any medical treatment since.  Because there is 
no medical evidence of current bilateral hearing loss, the 
preponderance of the evidence is against the veteran's claim.  
Service connection is not warranted.

Renal Stenosis

The first element, medical evidence of current renal 
stenosis, is not met.  There is no evidence in the record of 
treatment for renal stenosis.  In November 1997, a VA 
examiner indicated that the veteran reported that she had 
"never been told to have renal stenosis or any kidney 
problems."  Because there is no medical evidence of current 
renal stenosis, the preponderance of the evidence is against 
the veteran's claim.  Service connection is not warranted.



Ear Infections

The first element, medical evidence of a current ear 
infection, is not met.  There is no evidence in the record of 
complaints or treatment of ear infections.  The November 1997 
general VA examination report indicated "no evidence of 
infection or wax" on examination of the ears.  Aside from 
the veteran's initial claim, the record is devoid of evidence 
of an actual ear infection.  As such, the preponderance of 
the evidence is against this claim.  Service connection is 
not warranted.

Upper Respiratory Infections

The first element, medical evidence of a current upper 
respiratory infection, is not met.  In fact, there is no 
evidence of an upper respiratory infection since service.  
The November 1997 VA examiner noted that both fields of the 
lungs were clear to auscultation.  The record is devoid of 
evidence of an active upper respiratory infection other than 
the common colds noted in the veteran's service medical 
records.  Thus, the preponderance of evidence is against this 
claim and service connection is not warranted.

Ovarian Cyst

The first element, medical evidence of an ovarian cyst, is 
not met.  There is no current medical diagnosis to support 
this claim.  The October 1999 gynecological examination was 
essentially normal, aside from the intrauterine fibroids, 
which are under a separate claim.  The November 1997 VA 
examiner reported that there was no ovarian cyst based upon a 
pelvic ultrasound.  Thus, there is no current diagnosis of an 
ovarian cyst and service connection is not warranted.

Vaginal Infections

The first element, medical evidence of a current vaginal 
infection, is met.  Since service, the veteran has been 
treated periodically for vaginal infections, most recently in 
April 2003 according to VA treatment records.  At that time, 
she was diagnosed with atrophic vaginitis.  This condition is 
mentioned several times in her treatment history.  Thus, the 
veteran does have a current disability.

The second element, medical evidence of in-service incurrence 
of a vaginal infection, is also met.  In December 1977, the 
veteran was diagnosed with nonspecific vaginitis based upon 
complaints of vaginal discharge and painful urination.  She 
was treated off and on in service for that condition.  In 
September 1985, she was treated for a yeast infection.  Thus, 
there is evidence in the record of vaginal infections.

The third element, medical evidence of a nexus between the 
current vaginal infections and the in-service treatment, is 
not met.  While there is evidence both in service and post-
service of periodic vaginal infections, the record is devoid 
of evidence of a causal relationship between the two.  The 
November 1997 VA examination did not include a vaginal 
examination, at the veteran's request.  She did not report 
for the May 2005 examination.  Based upon the evidence of 
record, no causal connection and be found between the current 
vaginal infections and the in-service vaginal infections.  
Thus, service connection is not warranted.

Allergic Rhinitis

The first element, medical evidence of current allergic 
rhinitis, is not met.  There is no evidence in the record of 
treatment for allergic rhinitis.  The November 1997 VA 
examiner diagnosed allergic rhinitis per the patient's 
history of in-service treatment.  No diagnosis based upon 
clinical evidence is evidenced by the record, either in 
service or post-service.  Thus, the preponderance of the 
evidence is against this claim and service connection is not 
warranted.

Bunion of the Right Foot

The first element, medical evidence of a bunion of the right 
foot, is not met.  There has been no treatment for or 
complaints regarding a bunion since service.  The November 
1997 VA general examination made no mention of such a 
condition.  There is one note in the veteran's service 
medical records indicating a bunion on the right foot, but 
nothing since.  Because there is no evidence of a current 
disability relating to a bunion of the right foot, service 
connection is not warranted.


Tinnitus

The first element, medical evidence of a current diagnosis of 
tinnitus, is not met.  There is no competent medical evidence 
to show a current tinnitus diagnosis.  Tinnitus is not 
mentioned in the veteran's medical history since March 1987.  
The November 1987 VA audio examiner reported occasional 
ringing in the veteran's ears, but the examination was 
normal.  No tinnitus diagnosis was made at that time. Thus, 
the preponderance of the evidence is against this claim and 
service connection is, therefore, not warranted.

Hives

The first element, medical evidence of a current diagnosis of 
hives, is not met.  There has been no skin examination since 
service.  The November 1997 VA general examination made no 
mention of hives or any other type of rash.  There was 
treatment for hives and a skin rash in January 1981 and 
February 1991, respectively.  There is no indication in the 
record that the veteran has had any sort of skin condition 
since 1991.  Thus, the veteran does not have a current 
disability and service connection is not warranted.

Fibrocystic Breast Disease

The first element, medical evidence of a current diagnosis of 
fibrocystic breast disease, is not met.  The record is devoid 
of any clinical diagnosis of fibrocystic breast disease.  The 
only diagnosis is the November 1997 VA examiner's diagnosis 
based upon the veteran's history.  No clinical tests reveal 
any sort of breast disease.  The veteran's mammograms have 
been normal, including the June 2005 mammogram that noted 
"no significant abnormality."  Thus, no current diagnosis 
of fibrocystic breast disease is present in the records, so 
service connection is not warranted.
Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran several letters that gave her adequate 
notice.  In November 2001, VA sent a letter notifying the 
veteran of the evidence necessary to establish entitlement to 
service connection.  The letter also notified the veteran of 
what she was expected to provide and what VA would obtain on 
her behalf, and asked her to tell VA about any additional 
evidence that she wanted VA to obtain on her behalf.  In July 
2003 and again in May 2004, VA sent the veteran follow-up 
letters that updated the status of her claims folder, and 
specifically requested that she forward any additional 
evidence or information to support her claim to VA.  These 
three letters satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  There is no error in the RO's not providing notice 
prior to the initial adjudication decision where such notice 
was not mandated at the time and the veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's contentions, her service and VA 
medical records, and the 1997 and 1999 VA examination 
reports.  The veteran was scheduled for VA examinations in 
2005 to determine the current status of her claimed 
disabilities, but she failed to report to the examinations.  
She has not notified VA of any additional available relevant 
records with regard to her claim.  As such, VA met its duty 
to assist.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDERS

1.  Entitlement to service connection for bilateral hearing 
loss is denied. 
 
2.  Entitlement to service connection for renal stenosis is 
denied. 
 
3.  Entitlement to service connection for ear infections is 
denied. 
 
4.  Entitlement to service connection for upper respiratory 
infections is denied. 
 
5.  Entitlement to service connection for a right ovarian 
cyst is denied. 
 
6.  Entitlement to service connection for a vaginal infection 
is denied. 
 
7.  Entitlement to service connection for allergic rhinitis 
is denied. 
 
8.  Entitlement to service connection for a bunion of the 
right foot is denied. 
 
9.  Entitlement to service connection for tinnitus is denied. 
 
10.  Entitlement to service connection for hives is denied. 
 
11.  Entitlement to service connection for fibrocystic breast 
disease is denied.




REMAND

The veteran contends that, due to the severity of her 
conditions, she is entitled to ratings higher than those now 
in effect for her left knee disability, hypertension, Bell's 
Palsy, and intrauterine fibroids.  While the veteran's claim 
folder contains evidence of current treatment for her service 
connected disabilities, there has not been a comprehensive VA 
examination ordered for any of these disabilities since 1999.  
Examinations are needed to assess the current severity of 
each of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination to determine the current 
severity of her left knee disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must provide 
passive and active ranges of motion and 
discuss, in terms of degrees of range of 
motion if possible, the limitations from 
pain, weakness, fatigability, lack of 
endurance, etc.  The claims folder should 
be made available to the examiner for use 
in studying the case. 
 
2.  Afford the veteran a VA cardiovascular 
examination to determine the current 
severity of her hypertension.  All 
indicated special studies and tests should 
be accomplished, including measurements of 
both diastolic pressure and systolic 
pressure, as appropriate.  The claims 
folder should be made available to the 
examiner for use in studying the case. 
 
 
 
3.  Afford the veteran an appropriate VA 
examination to determine the current 
severity of her Bell's Palsy, including 
the severity of her facial paralysis.  Any 
appropriate special studies and tests 
should be accomplished.  The claims folder 
should be made available to the examiner 
for use in studying the case. 
 
4.  Afford the veteran a VA gynecological 
examination to determine the current 
severity of her intrauterine fibroids.  
All appropriate studies and tests should 
be accomplished.  The examiner should 
assess the impairment in the function of 
the effected gynecological systems, and 
the treatment required, including 
frequency of treatment.  The claims folder 
should be made available to the examiner 
for use in studying the case. 
 
5.  Readjudicate the veteran's increased 
rating claims.  If any of the four claims 
remains denied, the RO should provide the 
veteran and her representative with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for a response.  The case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


